Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered. Claims 3 and 17 are cancelled. Claims 21 and 22 have been added. 

Response to Arguments

Applicant’s arguments/remarks, (see pages 7-18), filed on 08/18/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 3 and 17 are cancelled. Claims 21 and 22 have been added.


Allowable Subject Matter
Claims 1-2, 4-16 and 18-22 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious determining a life expectancy of the bond coat based on the thickness of the bond coat and the thickness of the depletion layer, combination with the rest of the limitations of the claim. Claims 2, 4-15 and 21 are allowable by virtue of their dependency. 
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the substrate repair fill filling the filled opening in the substrate is the same material as the bond coat repair fill filling the filled opening in the bond coat, in combination with the rest of the limitations of the claim. 
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious calculating a thickness of the bond coat from the image and based on the predefined geometry of the opening; determining a life expectancy of the bond coat based on the thickness of the bond coat and the thickness of the depletion layer; and repairing the opening, allowing the multilayer component to be used for an intended purpose thereof, in combination with the rest of the limitations of the claim. Claims 19-20 and 22 are allowable by virtue of their /its dependency. 

The closest prior art references of Burns et al. (2013/0230739 A1), Hu et al. (7,316,850 B2) and Torigoe et al. (2010/0215148 A1) discloses teaches of a method of analyzing layer thickness of a multilayer component.
However, the closest references fail to disclose, teach or suggest limitations such as determining a life expectancy of the bond coat based on the thickness of the bond coat and the thickness of the depletion layer using an alignment beam, wherein the image is a translational replica of the substrate mark as claimed and as specified in the present application specification. 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method of analyzing layer thickness of a multilayer component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886